In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00230-CV


                             JUSTIN WAYNE LAPREE, APPELLANT

                                                    V.

                        BRINK BENNETT FLAHERTY GOLDEN, PLLC
                           AND RHONDA H. BRINK, APPELLEES

                             On Appeal from the 200th District Court
                                     Travis County, Texas
             Trial Court No. D-1-GN-19-007307, Honorable Dustin Howell, Presiding

                                            August 3, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Justin Wayne LaPree, appeals from the trial court’s final judgment.1

Now pending before this Court is LaPree’s unopposed motion seeking voluntary dismissal

of the appeal. The Court finds that the motion to dismiss complies with the requirements

of Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent



        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
any party from seeking relief to which it would otherwise be entitled. As no decision of

the Court has been delivered to date, we grant the motion. The appeal is dismissed.

Because the motion does not reflect an agreement of the parties concerning the payment

of costs, costs will be taxed against LaPree. See TEX. R. APP. P. 42.1(d). No motion for

rehearing will be entertained and our mandate will issue forthwith.


                                                       Per Curiam




                                            2